Citation Nr: 0631548	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  06-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for service-
connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 
1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for asbestosis, and assigned a noncompensable 
(0%) disability rating for the respiratory disability.

A motion to advance this case on the Board's docket, which 
was received by the Board in August 2006, was granted by the 
Board in September 2006, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

The veteran's respiratory disability is manifested by 
pulmonary function test (PFT) results of Forced Vital 
Capacity (FVC) of 66 percent predicted and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 77  percent predicted.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and not in 
excess thereof, for asbestosis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 6833 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
March 2006 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained 
and he has been accorded a recent VA Compensation and 
Pension examination.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision of 
February 2003 which granted service connection.  
Accordingly, the initial adjudication of the increased 
rating claim on appeal was prior to the letter which 
satisfied the current duty to notify and assist provisions.  
However, the claims were subsequently readjudicated.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities (Schedule) found in 38 C.F.R. Part 4.  The 
Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's appeal is from the initial rating that granted 
service connection for his respiratory disorder.  Thus, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher 
or lower for segments of the time under review on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected respiratory disability.  The evidence includes, 
but is not limited to:  VA examination reports which provide 
the necessary PFT results.  The Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claim for an increased 
disability rating in question.  

The veteran is service-connected for asbestosis under 
Diagnostic Code 6833 and which is rated under the General 
Rating Formula for Interstitial Lung Disease.  Under this 
formula, a 100 percent rating shall be assigned for Forced 
Vital Capacity (FVC) measured at less than 50 percent of 
that predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.

A 60 percent rating shall be assigned for FVC measured at 
50- 64 percent predicted; or DLCO (SB) measured at 40-55 
percent predicted; or maximum exercise capacity at 15-20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.

A 30 percent rating shall be assigned for FVC measured at 
65- 74 percent predicted; or DLCO (SB) measured at 56-65 
percent predicted. A 10 percent rating shall be assigned for 
FVC measured at 75-80 percent predicted; or DLCO (SB) 
measured at 66-80 percent predicted.  38 C.F.R. § 4.97, Code 
6833 (2006).

In June 2001, testing of the veteran was conducted and PFT 
results were obtained.  However, no test result values were 
obtained after bronchodilator medication had been 
administered.  

In May 2005, the most recent VA examination of the veteran 
was conducted.  Post-bronchodilator PFT results revealed FVC 
of 66 percent predicted and DLCO of 77  percent predicted.  
The examining physician indicated that the test results were 
indicative of chronic obstructive pulmonary disease (COPD) 
and not asbestosis.  

The evidence supports the assignment of an increased 
disability rating of 30 percent for the veteran's service-
connected asbestosis.  While the examiner on the most recent 
VA examination indicated that the veteran had COPD and not 
asbestosis, the veteran is service-connected for a 
respiratory disorder and parsing which symptoms are related 
to which disorder would be difficult at best.  The PFT test 
results from the 2005 VA examination reveal a FVC of 66 
percent which meets the criteria for the assignment of a 30 
percent disability rating.  38 C.F.R. § 4.97, Code 6833 
(2006).  Accordingly, an increased rating of 30 percent is 
granted for the veteran's service-connected asbestosis.  
However, the evidence of record does not reveal that the 
veteran meets any of the criteria for the assignment of a 
disability rating in excess of 30 percent.  


ORDER

An increased rating of 30 percent, and not in excess 
thereof, is granted for asbestosis, subject to the law and 
regulations governing the payment of monetary awards.  

____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


